Opinion issued May 21, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00233-CV
                           ———————————
EL AHORRO PROPERTIES, LLC, ADVENTURE SUPERMARKETS, LLC
         AND ROSARA INVESTMENTS, LLC, Appellants
                                       V.
                         AYDA MARTINEZ, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-57358


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        2